Exhibit 10.1
 

 
 
FIRST AMENDMENT TO
 
AMENDED AND RESTATED LOAN AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”)
is made as of the 28th day of January, 2011, by GAME TRADING TECHNOLOGIES, INC.
and GAMERS FACTORY, INCORPORATED (the “Borrower”), and BANK OF AMERICA, N.A., a
national banking association (the “Lender”).
 
RECITALS
 
A. The Borrower and the Lender entered into an Amended and Restated Loan
Agreement dated November 23, 2010 (as amended, restated, modified, substituted,
extended, and renewed from time to time, the “Loan Agreement”). The Loan
Agreement provides for some of the agreements between the Borrower and the
Lender with respect to the “Line of Credit” (as defined in the Loan Agreement)
in an amount not to exceed $5,000,000.
 
B. The Borrower has requested that the Lender agree to temporarily increase the
Borrowing Base under the Loan Agreement.
 
C. The Lender is willing to agree to the Borrower’s request on the condition,
among others, that this Agreement be executed.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrower and the
Lender agree as follows:
 
1. The Borrower and the Lender agree that the Recitals above are a part of this
Agreement.  Unless otherwise expressly defined in this Agreement, terms defined
in the Loan Agreement shall have the same meaning under this Agreement.
 
2. The Borrower represents and warrants to the Lender as follows:
 
(a) The Borrower is a corporation duly organized, and validly existing and in
good standing under the laws of the state in which it was organized and is duly
qualified to do business as a foreign corporation in good standing in every
other state wherein the conduct of its business or the ownership of its property
requires such qualification.
 
(b) The Borrower has the power and authority to execute and deliver this
Agreement and perform its obligations hereunder and has taken all necessary and
appropriate corporate action to authorize the execution, delivery and
performance of this Agreement.
 
(c) The Loan Agreement, as amended by this Agreement, and each of the other
documents executed in connection with the Loan Agreement (hereinafter referred
to as the “Financing Documents”) remains in full force and effect, and each
constitutes the valid and legally binding obligation of the Borrower,
enforceable in accordance with its terms.
 
 
1

--------------------------------------------------------------------------------

 
 
(d) All of the Borrower’s representations and warranties contained in the Loan
Agreement and the other Financing Documents are true and correct on and as of
the date of the Borrower’s execution of this Agreement.
 
(e) No event of default and no event which, with notice, lapse of time or both
would constitute an event of default, has occurred and is continuing under the
Loan Agreement or the other Financing Documents which has not been waived in
writing by the Lender.
 
(f) The execution, delivery and performance of the terms of this Agreement will
not conflict with, violate or be prevented by (i) the Borrower’s charter or
bylaws, (ii) any existing mortgage, indenture, contract or agreement binding on
the Borrower or affecting its property, or (iii) any Laws.
 
3. Section 1.1 of the Loan Agreement is hereby amended in its entirety to read
as follows:
 
1.1           “Borrowing Base” means the sum of:


(a)           (i)           for the period lasting from December 31, 2010
through and including February 15, 2011, 85% of the balance due on Acceptable
Receivables; and
(ii)           thereafter, 80% of the balance due on Acceptable Receivables; and


(b)           (i)           for the period lasting from December 31, 2010
through and including February 15, 2011 the lesser of Two Million Dollars
($2,000,000) or 25% of the value of Acceptable Inventory; and
(ii)           thereafter the lesser of One Million Five Hundred Thousand
Dollars ($1,500,000) or 20% of the value of Acceptable Inventory.


In determining the value of Acceptable Inventory to be included in the Borrowing
Base, the Bank will use the lowest of (i) the Borrower’s cost, (ii) the
Borrower’s estimated market value, or (iii) the Bank’s independent determination
of the resale value of such inventory in such quantities and on such terms as
the Bank deems appropriate.


After calculating the Borrowing Base as provided above, the Bank may deduct such
reserves as the Bank may establish from time to time in its reasonable credit
judgment, including, without limitation, reserves for rent at leased locations
subject to statutory or contractual landlord’s liens, inventory shrinkage,
dilution, customs charges, warehousemen’s or bailees’ charges, liabilities to
growers of agricultural products which are entitled to lien rights under the
federal Perishable Agricultural Commodities Act or any applicable state law, and
the amount of estimated maximum exposure, as determined by the Bank from time to
time, under any interest rate contracts which the Borrower enters into with the
Bank (including interest rate swaps, caps, floors, options thereon, combinations
thereof, or similar contracts).
 
4. The Borrower hereby issues, ratifies and confirms the representations,
warranties and covenants contained in the Loan Agreement, as amended
hereby.  The Borrower agrees that this Agreement is not intended to and shall
not cause a novation with respect to any or all of the Obligations.
 
5. The Borrower acknowledges and warrants that the agrees that the Borrower has
no (and alternatively waives each and every) counterclaim, recoupment, setoff,
reduction or defense with respect to the Obligations or otherwise, however
arising, in contract, in tort or otherwise and whenever arising; and
alternatively, releases, withdraws, waives and discharges any and all claims,
rights, demands, damages, causes of action, judgments or liabilities which the
Borrower has, had or may have ever had against the Lender, including but not
limited to any arising in connection with the Obligations or otherwise.
 
6. The Borrower shall pay at the time this Agreement is executed and delivered
all fees, commissions, costs, charges, taxes and other expenses incurred by the
Lender and its counsel in connection with this Agreement, including, but not
limited to, reasonable fees and expenses of the Lender’s counsel and all
recording fees, taxes and charges.
 
7. This Agreement and the rights and obligations of the parties hereunder shall
be governed by and interpreted in accordance with the Laws of Maryland.
 
8. This Agreement is one of the Financing Documents.  This Agreement may be
executed in any number of duplicate originals or counterparts, each of such
duplicate originals or counterparts shall be deemed to be an original and all
taken together shall constitute but one and the same agreement.  Each party to
this Agreement agrees that the respective signatures of the parties may be
delivered by fax, PDF, or other electronic means acceptable to the Lender and
that the parties may rely on a signature so delivered as an original.  Any party
who chooses to deliver its signature in such manner agrees to provide promptly
to the other parties a copy of this Agreement with its inked signature, but the
party’s failure to deliver a copy of this Agreement with its inked signature
shall not affect the validity, enforceability and binding effect of this
Agreement.
 
Signatures begin on the following page.
 

 
2

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE TO FIRST AMENDMENT
 
AMENDED AND RESTATED LOAN AGREEMENT
 
 
 
IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement
under seal as of the date and year first written above.
 

WITNESS/ATTEST:       GAMERS FACTORY, INCORPORATED                      
/s/Paula C. Michels     
  By:
/s/ Richard J. Leimbach
 (SEAL)
 
   
Richard J. Leimbach
 
 
   
Chief Financial Officer
                      WITNESS/ATTEST:    GAME TRADING TECHNOLOGIES, INC.        
              /s/ Paula C. Michels      By: /s/ Richard J. Leimbach   (SEAL)    
  Richard J. Leimbach         Chief Financial Officer                      
WITNESS:     BANK OF AMERICA, N.A.                       /s/ Michael Kenyon   
By: /s/ Kevin P. Mahon  (SEAL)       Kevin P. Mahon         Senior Vice
President  

 


                                                             





                                                              
3